DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-25, 28, 30-32, 35, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,538 in view of Sharma et al. US Pub 2018/0191859. Although the conflicting claim is not identical, it is not patentably distinct from each other because both systems comprise substantially the same elements. For example, functions performed by the method of claim 21+23 are the same and obvious as the function performed by the steps of claim 6 of Patent No. 11,048,538. The functions of receiving, instantiating, determining, assigning, initiating are obvious and similar to the functions of obtaining, selecting, initiating of claim 6 of Patent No. 11,048,538. The difference is the claims in the instant application 17360853 having limitations of “determining, at the computing service, that a first resource requirement indicated in the first request does not match a resource capacity of individual ones of a plurality of pre-defined virtual machine types of the computing service”, which further defines the functions of obtaining and selecting steps of claim 6 of Patent No. 11,048,538. It would have been obvious to a person of ordinary skill in art at the time of invention to incorporate the teaching of Sharma et al. (US Pub 2018/0191859) into the teaching of Patent No. 11,048,538 to have determine that the first request does not match a resource capacity of individual ones of a plurality of pre-defined virtual machine types. The modification would have been obvious because one of the ordinary skills of the art would implement the feature of Sharma to have a computing device determining that a first resource requirement indicated in the first request does not match a resource capacity of individual ones of a plurality of pre-defined virtual machine types for a proper host resource allocation between the first request for a first virtual machine and virtualization hosts of a first cell.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 27, 29-32, 34, 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 22, line 10, it is unclear whether “a resource capacity of individual ones” are referring to the same “a resource capacity of individual ones” of claim 21, line 6 (i.e. “the” or “said” should be used with consistent terms)
As per claim 23, line 9, it is unclear whether “a group of virtualization hosts associated with the first cell” are related to/part of “a plurality of virtualization hosts” in claim 21, line 10 (i.e. “the” or “said” should be used with consistent terms)
As per claim 25, line 4, it is unclear whether “a first resource” is related to the “first resource requirement” and “resource capacity” in claim 1 (i.e. “the” or “said” should be used with consistent terms)
As per claim 27, line 8, it is unclear whether “a resource” is referring to “ computing, memory, storage or networking resources in line 3-4, or related to the “first resource requirement” and “resource capacity” in claim 1 (i.e. “the” or “said” should be used with consistent terms)
As per claims 29, 36, they have the same deficiencies as claim 22. Appropriate correction is required.
As per claims 30, 37, they have the same deficiencies as claim 23. Appropriate correction is required.
As per claims 32, 39, they have the same deficiencies as claim 25. Appropriate correction is required.
As per claims 34, it has the same deficiencies as claim 27. Appropriate correction is required.
As per claims 24, 31, 38, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-34  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The claim language recites a “system”. However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. The claim recites a system comprising  “one or more computing devices”, and the hardware structure of these limitations are disclosed in the specification, however, the term “computing device”… is not limited to these types of devices (paragraph [0106]). The specification also discloses “the methods may be implemented in software, hardware or a combination thereof. Software alone is directed to non-statutory subject matter. Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection. Claims 29-34 do not cure the deficiencies of the claim on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26, 28, 33, 35, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US Pub 2018/0191859 (hereafter Sharma) in view of Povolny US Pub 2015/0067169 (hereafter Povolny).

As per claim 21, Sharma teaches the invention substantially as claimed including a computer-implemented method, comprising: receiving, via one or more programmatic interfaces of a computing service of a cloud computing environment, a first request to launch a first virtual machine (para[0143-0144], FIG. 2, receive request to schedule (to launch) a virtual machine of a first type in a cloud deployment architecture);
determining, at the computing service, that a first resource requirement indicated in the first request does not match a resource of individual ones of a plurality of pre-defined virtual machine types of the computing service (para[0006, 0078, 0145, 0154], FIG. 2, filter hosts in resource pool based on color value for virtual machine of the first type and color values for hosts in pool of resources, when the color values represent resources of the hosts, thus the requirements of the VM does not match the resources of the available hosts when the colors do not match).
Sharma does not explicitly teach a first resource requirement indicated in the first request does not match a resource capacity of individual ones; instantiating the first virtual machine at a virtualization host of the computing service, wherein the virtualization host is selected from a plurality of virtualization hosts based at least in part on the first resource requirement.
However, Povolny teaches a first resource requirement indicated in the first request does not match a resource capacity of individual ones of a plurality of predefined computing service (para[0039], FIG. 3, determine clouds in the pool of clouds that meet the resource requirement profile);
instantiating the first virtual machine at a virtualization host of the computing service, wherein the virtualization host is selected from a plurality of virtualization hosts based at least in part on the first resource requirement (para[0045-0047], upon determining that none of the clouds in the pool of clouds meets the resource requirement profile, determine the clouds in the pool that meet at least a portion of the resource requirement profile, then select a cloud based on the resource requirement and launch the deployable instance (VM) on the selected cloud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Povolny’s teaching to Sharma’s invention in order to provide a method for tracking costs for a deployable instance, and to launch deployable instances in a more cost effective manner while still achieving optimal performance because the least expensive cloud that meets the requirement for each deployable instance can be selected (para[0012]).

As per claim 26, Sharma and Povolny teach the computer-implemented method as recited in claim 21, further comprising: instantiating, at the virtualization host, a second virtual machine, wherein the second virtual machine belongs to a pre-defined virtual machine type of the plurality of pre-defined virtual machine types (para[0154], one or more hosts available to host the virtual machine of the first type, thus a host is selected which is available to launch the second VM of pre-defined type).

As per claim 28, it is a system claim of claim 21 above, thus it is rejected for the same rationale.

As per claim 33, it is a system claim of claim 26 above, thus it is rejected for the same rationale.

As per claim 35, it is a system claim of claim 21 above, thus it is rejected for the same rationale.

As per claim 40, it is a system claim of claim 26 above, thus it is rejected for the same rationale.


Claim(s) 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Povolny as applied to claim 21 above, and further in view of Kiess et al. US Pub 2017/0371717 (hereafter Kiess).

As per claim 22, Sharma and Povolny teach the computer-implemented method as recited in claim 21, and Povolny teaches wherein the first resource requirement applies to a first resource type from a set of resource types which includes computing resources, memory, storage, and networking resources, the computer-implemented method further comprising (para[0022, 0025], resource requirement profile defines the cloud resources that are desired for the launch of VM);
wherein the second resource requirement applies to a second resource type from the set of resource types and wherein the second resource requirement does not match a resource capacity of individual ones of the plurality of pre-defined virtual machine types of the computing service (para[0039, 0045-0047], upon determining that none of the clouds in the pool of clouds meets the resource requirement profile, determine the clouds in the pool that meet at least a portion of the resource requirement profile, then select a cloud based on the resource requirement and launch the deployable instance (VM) on the selected cloud).
Sharma and Povolny do not explicitly teach in response to determining, at the computing service, that a second resource requirement indicated in a second request to launch a second virtual machine can be satisfied at the virtualization host after the first virtual machine has been launched, instantiating the second virtual machine at the virtualization host.
However, Kiess teaches in response to determining, at the computing service, that a second resource requirement indicated in a second request to launch a second virtual machine can be satisfied at the virtualization host after the first virtual machine has been launched, instantiating the second virtual machine at the virtualization host (para[0100-0107], FIG. 5, request VM allocation, which indicates tenant-id and tenant affinity, where each request for VM finds a server (host) resource satisfying resource requirements and that is only being used by tenant-id, thus if the VMs have the same tenant id and tenant affinity, they are to be allocated to the same server; therefore first and second VM are launched at the same host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kiess’ teaching to Sharma and Povolny’s invention in order to avoid physical clustering of resources which leads to wasting of data center resources and creates a stronger dependency on vendor/tenant requirements, and to guarantee better statistical gains on sharing resources among different vendors (para[0006-0008, 0081-0084]).

As per claim 29, it is a system claim of claim 22 above, thus it is rejected for the same rationale.

As per claim 36, it is a system claim of claim 22 above, thus it is rejected for the same rationale.


Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Povolny as applied to claim 21 above, and further in view of Cropper et al. US Pub 2017/0139733 (hereafter Cropper).

As per claim 27, Sharma and Povolny teach the computer-implemented method as recited in claim 21, but they do not explicitly teach further comprising: storing, at the computing service, an indication of a first limit on computing, memory, storage or networking resources to be assigned to the first virtual machine; modifying the first limit to a second limit in response to a programmatic request received at the computing service; and assigning a resource to the first virtual machine based at least in part on the second limit.
However, Cropper teaches storing, at the computing service, an indication of a first limit on computing, memory, storage or networking resources to be assigned to the first virtual machine; modifying the first limit to a second limit in response to a programmatic request received at the computing service; and assigning a resource to the first virtual machine based at least in part on the second limit (para[0084-0085], resource requirement of the VM is stored and sent to the system to filter hosts, and if combination is not found, then modify the resource requirements of VM (capacity of resources), then select the combination based on the modified requirements to place VM, thus assigning the resource to VM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cropper’s teaching to Sharma and Povolny’s invention in order to provide a method to select a host to deploy a virtual machine using a host placement algorithm, where a host is selected based on compatibility with the virtual machine requirements and settings as well as optimizing the overall performance and power consumption of the virtualized environment by balancing workloads (para[0079, 0088]).

As per claim 34, it is a system claim of claim 27 above, thus it is rejected for the same rationale.

Allowable Subject Matter
Claims 23-25, 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, Double Patenting rejection, and 35 U.S.C 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195